Citation Nr: 0415120	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from December 6, 1990, to 
May 17, 1991; he had 3 years of active service prior to 
December 6, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
RO that, in part, denied a claim of entitlement to an 
increased rating for PTSD and denied a claim of entitlement 
to service connection for disability manifested by bleeding 
gums.  The veteran was notified of these actions by a letter 
in September 2002.  

In October 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.

Review of the claims file reveals that, when VA last examined 
the veteran in February 2002, the VA examiner provided a 
diagnosis of major depressive disorder and specifically 
indicated that the veteran had only a history of PTSD.  Such 
a diagnosis indicates that the examiner did not find that the 
veteran met the criteria for a diagnosis of PTSD.  Curiously, 
however, when the examiner elaborated on the veteran's 
psychiatric conditions in a summary of the examination, the 
examiner indicated that the veteran in fact had PTSD.  

Subsequently, VA outpatient treatment records, dated in 2002, 
reflect a diagnosis of PTSD.  Moreover, such records indicate 
that the veteran continued to have an alcohol and drug abuse 
problem.  Given the conflicting conclusions in the last VA 
examination of record and current VA treatment records, the 
Board finds that it would be helpful to examine the veteran 
again.  On remand, the RO should also schedule the veteran 
for a VA psychiatric examination to reconcile the conflicting 
information regarding the severity of the veteran's 
psychiatric disability, see 38 C.F.R. § 4.130 (2003), 
especially the extent to which service-connected PTSD affects 
the veteran's employability.  

Additionally, VA regulations require that a supplemental 
statement of the case (SSOC) be furnished to the appellant 
if, after the last statement of the case (SOC) or SSOC was 
issued, additional pertinent evidence is received.  38 C.F.R. 
§ 19.31 (2003).  In the present case, the record shows that 
additional evidence relative to the PTSD claim has been 
associated with his claims file since the March 2003 SOC was 
issued.  The additional evidence contains VA medical evidence 
pertaining to the veteran's service-connected PTSD and, 
therefore, is "pertinent" to the claim on appeal.  A remand 
of the case is therefore required to comply with 38 C.F.R. 
§ 19.31 (2003) (appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless he waives such consideration in writing).

The Board lastly notes that, after the veteran received the 
August 2002 rating decision which, in part, denied his claim 
of entitlement to service connection for disability 
manifested by bleeding gums, the veteran voiced his 
disagreement with the denial.  Evidence of record reflects 
that the veteran submitted a notice of disagreement (NOD) in 
September 2002, voicing disagreement with the denial of 
service connection for disability manifested by bleeding 
gums.  Nevertheless, the RO did not issue a SOC on this 
issue.  In situations such as this, where the veteran has 
filed a NOD, but no SOC has been issued, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board should remand the matter to the RO for the issuance 
of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any additional 
notification or development required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) is accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran should be 
specifically told of what is yet required 
of him to substantiate his claim for an 
increased rating, and of the information 
or evidence that VA will yet obtain with 
respect to his claim.  38 C.F.R. § 3.159 
(2003).  He should be specifically 
informed that he should submit any 
evidence in his possession that pertains 
to the claim on appeal.  Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for psychiatric problems since August 
2001 to the present.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  He should be given 
opportunity to provide the records.

3.  The RO should re-examine the issue of 
entitlement to service connection for 
disability manifested by bleeding gums.  
If no additional development is required, 
or when it is completed, the RO should 
prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2003), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD.  If, and only if, 
the veteran files a timely substantive 
appeal should the issue of entitlement to 
service connection for disability 
manifested by bleeding gums be returned 
to the Board.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
psychiatrist to determine the severity of 
his service-connected PTSD.  
Psychological testing should be conducted 
with a view toward determining its 
severity.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
psychiatrist.  

The psychiatrist should review the 
claims file, examine the veteran, 
and distinguish between the symptoms 
due to service-connected PTSD and 
those due to any co-existing non-
service-connected psychiatric 
disability, if feasible.  All 
pertinent symptomatology and 
findings should be reported in 
detail.  Any indicated diagnostic 
tests and studies should be 
accomplished.  The record shows 
assessments or diagnoses of various 
nonservice-connected psychiatric 
conditions, most significantly 
alcohol abuse and marijuana abuse.  
The psychiatrist should specify 
which symptoms and what impairment 
are due to the service-connected 
PTSD.  If certain symptomatology 
cannot be disassociated from non-
service-connected disability, it 
should be so noted.  The 
psychiatrist should assign a global 
assessment of functioning (GAF) 
score and explain the significance 
of the score in terms of social and 
industrial impairment.  Findings 
necessary to apply the criteria in 
38 C.F.R. § 4.130 (2003) should be 
set forth.  The examiner should also 
comment on the effect PTSD has on 
employability.  The rationale for 
the psychiatrist's opinions should 
be explained in detail.  All 
opinions should be explained in 
light of the opinions already of 
record.  See discussion, supra.  If 
the psychiatrist provides an opinion 
that is contrary to one already of 
record, the psychiatrist should 
point to specific findings and/or 
medical authority to explain why his 
or her opinion differs from those 
opinions already of record.  (The 
psychiatrist must address the 
findings provided by a VA examiner 
in February 2002 as well as those 
provided by VA physicians in 2002 
reflecting a diagnosis of PTSD.)

5.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  

7.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claim for increase.  If the benefit 
sought is denied, a SSOC should be 
issued.  Additionally, if the veteran 
does not appear for the scheduled 
examination, the SSOC should specifically 
refer to 38 C.F.R. § 3.655 (2003).  The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the last SOC was issued in March 2003.  
38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded 
an opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

